Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

May 15, 2012

 

Lime Energy Co.

16810 Kenton Drive, Suite 240,

Huntersville, NC  28078

 

Gentlemen:

 

The undersigned (“Investor”) has decided to subscribe for shares of Common Stock
of Lime Energy Co., a Delaware corporation (the “Company”).  The undersigned
hereby subscribes for 1,000,000 shares of Common Stock, par value $.0001
(collectively the “Shares”) of the Company for $2.55 per share, for an aggregate
purchase price in the amount of $2,550,000 (“Purchase Price”), payable in full
in cash.

 

A.                                  Investor Representations and Warranties. 
Recognizing that the Company will be relying on the information and on the
representations and warranties set forth herein, the undersigned Investor hereby
represents and warrants to, and covenants with, the Company as follows:

 

1.                                     Investor is purchasing the Shares in his
own name and for his own account for investment and not with an intent to sell,
or for sale in connection with any distribution of such Shares.

 

2.                                     Investor hereby represents that no other
person or entity has any legal or beneficial interest in or right with respect
to the Shares

 

4.                                       Investor has been provided with a copy
of the Company’s Prospectus dated September 1, 2011 included in the Company’s
Registration Statement on Form S-3 (SEC File No. 333-176622)(the “Base
Prospectus”) and the Company’s Supplement of even date herewith to the Base
Prospectus (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”).

 

5.                                       Investor understands that for so long
as he is an “affiliate” of the Company (as defined in Rule 144 under the
Securities Act of 1933, as amended (the Securities Act”) and for a period of 90
days thereafter, he cannot dispose of any or all of the Shares absent
registration and qualification, or an available exemption from registration and
qualification, that the instrument or certificate, if any, evidencing the Shares
will bear a legend reflecting these restrictions on transfer, and that the
Company need not recognize or register any transfer unless it provides evidence
satisfactory to the Company (which may, at the Company’s discretion, require an
opinion of counsel satisfactory in form and substance to the Company) that all
restrictions on and conditions to transfer are satisfied. Investor further
acknowledges, that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale and the holding period for the Shares,
and on requirements relating to the Company which are outside of its control,
and which the Company is under no obligation and may not be able to satisfy.

 

1

--------------------------------------------------------------------------------


 

6.                                       Investor understands that no government
official or agency has made any finding or determination relating to the
fairness of the sale of the Shares offered by the Company and that neither the
U.S. Securities and Exchange Commission nor any state securities commission has
approved or disapproved of Shares or determined if the Prospectus is truthful or
complete.

 

7.                                       Investor understands that the Company
has no obligation to it to register any or all of the Shares under federal or
state law for resale or distribution.

 

8.                                       It understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

9.                                       It represents to the Company that
(a) the information contained herein is complete and accurate and may be relied
upon by it and (b) it will notify the Company it immediately of any material
adverse change in any of such information.

 

17.                                 In reaching the decision to invest in the
Shares, the Investor has carefully evaluated his financial resources and
investment position and the risks associated with this investment, and he
acknowledges that he is able to bear the economic risks of this investment,
including the entire loss of its entire investment. The Investor understands
that nothing in this Agreement, the Registration Statement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Securities constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Securities. The Investor assumes full
responsibility for all such consequences and for the preparation and filing of
all tax returns and elections which may or must be filed in connection with the
Securities.

 

18.                                 It understands and agrees that it will be
entitled to the Shares and Company will issue and deliver to it a stock
certificate representing the Shares only if the full Purchase Price shall have
been received by the Company.

 

B.                                    Survival of Representations.  The
representations, warranties and agreements contained herein shall survive the
execution and delivery of this document and the purchase of the Shares.

 

C.                                    Representations and Warranties of the
Company.

 

1.                                      Organization and Corporate Power.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has

 

2

--------------------------------------------------------------------------------


 

all requisite corporate power and authority to own its properties and to carry
on its business as presently conducted and proposed to be conducted.

 

2.                                      Authorization.  The Company has all
necessary corporate power and, except as otherwise set forth herein, has taken
all necessary corporate action required for (i) the due authorization,
execution, delivery and performance by the Company of this Agreement (ii) the
consummation of the transactions contemplated herein. The issuance of the Shares
to Investor pursuant to this Agreement does not require any further corporate
action.  This Agreement is a valid and binding obligation of the Company
enforceable in accordance with its respective terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

 

3.                                      Issuance.  The Shares, have been duly
and validly authorized and, when issued and delivered by the Company against
payment therefor as provided herein, will be duly and validly issued, fully
paid, nonassessable, free of all liens and any preemptive or similar rights and
will conform to the description thereof contained in the Prospectus.

 

4.                                      Securities Matters.

 

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act and published rules and regulations thereunder (the
“Rules and Regulations”) adopted by the Securities and Exchange Commission (the
“Commission”) a “shelf” Registration Statement (as hereinafter defined) on
Form S-3 (File No. 333-176672), which became effective as of October 7, 2011
(the “Effective Date”), including the Base Prospectus, and such amendments and
supplements thereto as may have been required up to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430B of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.

 

(b) At the time the Registration Statement and at the date of this Agreement,
the Registration Statement (including documents incorporated by reference
therein) and any amendments thereto filed as of the applicable time, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 

(c) At the date of this Agreement, the Prospectus conformed in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

3

--------------------------------------------------------------------------------


 

D.                                   Entire Agreement.  This Subscription
Agreement constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof and may be amended only by a written agreement
executed by the Company and the undersigned.  This Subscription Agreement
supersedes any and all prior or contemporaneous representations, understandings
and agreements (oral or written) between or by the parties relating to the
subject matter hereof.

 

E.                                       Governing Law, Forum and Dispute
Resolution.

 

1.                                     Governing Law.  This Agreement and the
respective rights and obligations of the parties hereunder shall be governed by
and construed in accordance with the laws of the State of Delaware, without
reference to its principles of conflict of laws.

 

2.                                     Recovery of Costs.  In the event that any
legal, equitable, arbitration or other proceeding is brought for the enforcement
of this Agreement, or because of an alleged dispute, breach, default,
termination or invalidity in connection with any provision of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs incurred in such proceeding, in addition to any other
relief to which such party may be entitled.

 

3.                                     No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

4.                                     Successors.  This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

5.                                     Execution. This Agreement may be executed
in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.

 

F.                                     Purchase Commitment.  The undersigned
Investor, by signing and returning this Agreement, irrevocably commits to the
purchase of the Shares set forth above, subject to the terms and conditions of
this Subscription Agreement and hereby delivers to the Company $2,550,000 in
full payment of the Purchase Price for the Shares subscribed for hereby.

 

[Signatures appear on following page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the date first indicated above.

 

 

 

/s/ Richard P. Kiphart

 

Richard P. Kiphart

 

 

This Subscription Agreement is accepted this 15th day of May 2012, for 1,000,000
shares of Common Stock of Lime Energy Co. for an aggregate purchase price of
$2,550,000, payable in cash in accordance with the terms herein.

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

Jeffrey Mistarz, Chief Financial Officer

 

5

--------------------------------------------------------------------------------